EXHIBIT 10(I)


ACQUISITION AGREEMENT

THIS AGREEMENT made effective the 11th day of November 2003.

BETWEEN


INVESTNET INC.

  a business corporation duly incorporated and validly existing under the laws
of the State of Nevada, with its business address at 1403 East 900 South, Salt
Lake City Utah 84105



(“INVESTNET”)

AND

AGrade Limited
Advance Tech Asset Management Limited


(“ADVANCE TECH WARRANTORS”)

AND


ADVANCE TECH (ASIA) LTD.


(“ADVANCE TECH”)

AND

Ho Chun Lung Terence

WHEREAS:

A.

InvestNet is a business corporation whose common shares are traded on the Over
the Counter Bulletin Board of NASD (“OTCBB”);


B.

Agrade Limited and Advance Tech Asset Management Limited are Advance Tech
Shareholders as set forth in Schedule I of this Agreement; and


C.

Advance Tech (ASIA) Limited. (“Advance Tech”), a business corporation
incorporated in the British Virgin Islands, having a share capital of
US$10,000,000 divided into 10,000,000 shares of US$1.00 each of which 622 shares
have been issued and fully paid up. Advance Tech is a private limited company
and is engaged in providing real-time transaction solutions, customized
solutions and professional IT consulting services.


D.

Ho Chun Lung Terence, chairman of Advance Tech, be acting on behalf of the
remaining shareholders of Advance Tech in this Agreement subject to their final
approval.


4

--------------------------------------------------------------------------------

NOW, THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants herein contained, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged by the Parties, and
intending to be legally bound, the Parties covenant and agree as follows:

Article One Shares Exchange Between the Parties


  1.1   Subject to the terms and conditions set forth herein, Advance Tech agree
to transfer (the "Transfer") to InvestNet Inc. 100% of the shares of Advance
Tech (the "Transferred Shares"), in exchange for the common shares to be issued
to Advance Tech by InvestNet Inc. as provided herein.


  1.2   To effect the transaction under this Agreement, InvestNet shall issue to
Advance Tech and/or their nominees a total of 22, 312, 500 common shares
immediately upon presentation of the share certificates representing the
Transferred Shares. If there are any shareholders, for whatever reasons, decline
to tender their respective shares in Advance Tech, the total number of shares to
be issued by InvestNet in exchange for the actual Transferred Shares will be
reduced accordingly.


  1.3   The closing of the transaction contemplated hereby (the “Closing”) shall
take place on a date and at such time as the parties may agree (the “Closing
Date”) but in any event not later than the 15th of December, 2003. Such Closing
shall take place at a mutually agreed time and place. At the Closing, or upon
presentation of the share certificates representing the Transferred Shares,
InvestNet shall issue to Advance Tech Shareholders the InvestNet shares.


  1.4   To effect the transaction under this Agreement, Directors of the Board
of Advance Tech will pass a resolution authorizing Mr. Terence Ho, the chairman
of Advance Tech, to sign on behalf of Advance Tech in this Agreement.


  1.5   For the avoidance of doubt, the newly issued common shares to be issued
to Advance Tech under this Agreement shall be issued to Advance Tech
Shareholders and/or their nominees according to the ratio and percentage of
subscription for shares by such Advance Tech and/or their nominees as set forth
in Schedule I of this Agreement.


  1.6   Advance Tech shall have the right to appoint on the Closing Date of this
Agreement seven directors to InvestNet Board forming majority thereof. Advance
Tech agrees to cause such director(s) of InvestNet to be appointed as
director(s) of Advance Tech, provided that the majority directors of Advance
Tech consist of majority directors of InvestNet, subsequent to the transaction
contemplated herein.


  1.7   InvestNet may, with the prior approval of the Advance Tech Director,
appoint two directors and officers to InvestNet Board upon the execution of this
Agreement for the purpose of continuing the normal business of InvestNet.
InvestNet shall not appoint any other director to InvestNet Board thereafter
unless with the written consent of Advance Tech Director.


5

--------------------------------------------------------------------------------


ARTICLE TWO
REPRESENTATIONS AND WARRANTIES OF INVESTNET

  2.1   Immediately prior to this Agreement, InvestNet has a total of 10, 500,
000 shares issued and outstanding, all in one class of common shares. In
addition, InvestNet has no options, warrants or other instrument convertible
into shares.


  2.2   InvestNet represents and warrants to Advance Tech Shareholders that
InvestNet is a corporation duly organized, validly existing and in good standing
in all aspect under the laws of the State of Nevada and those of the United
States applicable thereto, including without limitation to, the laws,
regulations, rules, provisions and policies applicable to or in respect of the
past and current compliance of InvestNet.


  2.3   InvestNet represents and warrants that it is in good standing under the
United States Securities and Exchange Commission (“SEC”) and NASD rules and has
been consistently in compliance with all applicable foreign, federal, and state
law, rules and regulations, including, without limitation, the requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
Securities Act of 1933, as amended (the “Securities Act”) and SEC and NASD
requirements for its common shares to be and continue to be traded.


  2.4   InvestNet represents and warrants that there is no action, claim,
lawsuits, proceeding or investigation pending or threatened against InvestNet or
its business or propriety of the transactions contemplated by this Agreement.
Since the last audited Financial Statements and the unaudited interim financial
statements for the third quarter 2003, there has been no change in liabilities
or debt or change in circumstances of InvestNet that has had or which InvestNet
may expect to have material change or adverse effect on the business, affairs
and assets of InvestNet. InvestNet has no debts, liabilities to any third party
other than those expressly disclosed in its audited and unaudited financial
statements referenced hereto. For greater certainty, it has no indebtedness,
liabilities or commitment in favour of any third party in respect of any of its
business or activities which it pursued prior to this Agreement.


  2.5   InvestNet represents and warrants that neither itself nor any of its
current or former directors, officers has been the subject of investigation or
any disciplinary action by the SEC or NASD for a minimum of five 5 years
immediately prior to the execution of this Agreement.


  2.6   InvestNet has full power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby; all approval and consent
required in respect of the transactions hereunder have been given to and
obtained by InvestNet, and no further consent, approval or action or proceeding
on the part of InvestNet, its shareholders or its directors is required; the
execution, delivery and performance of this Agreement by InvestNet and its
directors have been duly and validly approved by InvestNet, its directors and
shareholders pursuant to the Certificate of Incorporation and By-Laws of
InvestNet.


6

--------------------------------------------------------------------------------

  2.7   InvestNet’s common shares are quoted on the OTCBB under the symbol
“IVNE” and the Company will retain such quotation on the OTCBB until the Closing
of the transactions contemplated herein. The execution, delivery and performance
of this Agreement by InvestNet will not violate any laws, regulations, rules,
provisions or policies, including without limitation, SEC and NASD rules,
provisions and policies. Nothing contained and contemplated herein will
adversely affect the current and post-transaction listing status and privileges
of InvestNet’s common shares traded on OTCBB.


  2.8   Since the last financial statements annexed hereto as Schedule II ending
on September 30, 2003, there has been no change in circumstances that has had or
InvestNet may expect to have a material adverse effect on the assets, business
and affairs of InvestNet.


  2.9   InvestNet is not a party to any oral or written i) contract for the
employment of any director, officer or employee, ii) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension benefit, or
retirement plan, iii) agreement, contract, or indenture relating to the
borrowing of money, iv) guaranty of any obligation, for the borrowing of money
or otherwise, v) collective bargaining agreement; or vi) agreement with any
present or former officer or director of InvestNet.



ARTICLE THREE
REPRESENTATIONS AND WARRANTIES OF ADVANCE TECH


  3.1   Advance Tech are the owners of all the Transferred Shares in the capital
stock of Advance Tech.


  3.2   Advance Tech is a business corporation duly incorporated and validly
existing and in good standing under the laws of the British Virgin Islands.


  3.3   Advance Tech Warrantors have the full power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. All
approval, consent required in respect of the transaction hereunder have been
given and have been obtained by Advance Tech. No further consent, approval or
action or proceeding on the part of Advance Tech is required.


  3.4   The transfer and assignment by each of Advance Tech of the Transferred
Shares shall in all aspects be considered as separate transfer and assignment.


  3.5   Since September 31, 2003, Advance Tech’s business has been operated
substantially in accordance with all laws, rules, regulations, orders of
competent regulatory authorities, and there has not been


(1)  

any event or change in circumstances that has had, or which Advance Tech expect
to have, a materials adverse effect on Advance Tech or its business;


(2)  

any change in liabilities of Advance Tech that has had, or which Advance Tech
may expect to have, a material effect on Advance Tech or its business;


(3)  

any incidence, assumption or guarantee of any indebtedness of Advance Tech for
borrowed money of Advance Tech;


7

--------------------------------------------------------------------------------

(4)  

any payments by Advance Tech in respect of any indebtedness of Advance Tech for
borrowed money or in satisfaction of any liabilities of Advance Tech;


(5)  

the creation, assumption or sufferance of the existence of any lien on any
assets reflected on Advance Tech’s Financial Statements;


(6)  

any change by Advance Tech in its accounting principles, methods or practices in
the manner it keeps its books and records;


(7)  

any distribution, dividend or bonus by Advance Tech to any of its respective
officers, directors, stockholders or affiliates, or any of their respective
affiliates or associates; and


(8)  

any material capital expenditure or commitment by Advance Tech or material sale,
assignment, transfer, lease or other disposition of or agreement to sell,
assign, transfer, lease or otherwise dispose of any assets or property by
Advance Tech other than in the ordinary course of business.


  3.6   Advance Tech has the full corporate power and authority to carry on the
business presently being carried on by it and as proposed to be carried on by
it.


  3.7   Advance Tech holds all licenses, IP, software program and permits as may
be requisite for carrying on its business in the manner in which it has
heretofore been carried on.


  3.8   Since the last financial statements annexed hereto as Schedule II, there
has been no change in circumstances which has had or which Advance Tech may
expect to have any adverse effect on the assets, business and affairs of Advance
Tech.


  3.9   Schedule II annexed hereto are true and complete copies of the audited
annual financial statements of Advance Tech for the years March 2001 through to
March 2003, and the unaudited interim financial statements ending on September
30, 2003, all compiled in accordance with the account principles generally
accepted in Hong Kong. Advance Tech shall cause Advance Tech to prepare and
provide InvestNet with audited financial statements for the last two years
(March 2003 and 2002) in accordance with US GAAP as soon as practically possible
for the purpose of filing with SEC.



ARTICLE FOUR
COVENANTS

  4.1   This Agreement shall enter into force and be binding on the Parties as
from the date first above written.


  4.2   The Parties shall cooperate and work with each other in good faith to
provide to each other with all information necessary to enable the Parties to
complete their respective due diligence.


8

--------------------------------------------------------------------------------

  4.3   The Parties agree that InvestNet will pay to Century Square Enterprises
Inc. (“Century”) or its designate, a finder’s fee in shares of InvestNet equal
to 7% of and in addition to the shares issued to Advance Tech under this
Agreement. This is calculated to be 1, 561, 875 shares of InvestNet if all the
issued shares of Advance Tech are tendered in exchange for shares of InvestNet.
Such finder fees in shares shall be issued to Century or its designate by
InvestNet upon completion of the whole transaction contemplated herein. The
actual number of shares to be paid to Century or its designate is to be adjusted
accordingly in the event that less than 100% of issued shares of Advance Tech
are tendered in exchange for shares of InvestNet.


  4.4   The Parties shall cooperate in order to comply with all legal and
regulatory provisions required to maintain and continue the trading status of
the common shares of InvestNet at NASD.


Article FiveMiscellaneous Provisions

  5.1   This Agreement shall be governed by and construed in accordance with the
laws of the state of Nevada.


  5.2   Any and all disputes arising out of or in connection with this
Agreement, or in respect of any defined legal relationship associated therewith
or derived there from, shall be first addressed through consultation and/or
mediation. Disputes unresolved through consultation and mediation shall be
referred to and finally resolved by arbitration under the Rules of the
International Chamber of Commerce (“ICC Rules”) as those rules may be amended
and replaced from time to time, at the Hong Kong International Arbitration
Centre, Hong Kong, SAR.


  5.3   The arbitration tribunal shall consist of three (3) arbitrators to be
named and appointed in accordance with the applicable rules of procedures of the
ICC International Court of Arbitration. For the avoidance of doubt, each
InvestNet and Advance Tech acting jointly shall have the right to name one (1)
arbitrator and the chairman and the third arbitrator of the tribunal shall be
appointed pursuant to the applicable rules of procedure. The final award of the
arbitration tribunal shall be final and binding upon the Parties. The losing
Party shall bear and reimburse the prevailing Party costs and expenses
associated with the preparation and prosecution of the arbitration and any
enforcement proceedings, including attorney fees on solicitor-client basis,
unless otherwise directed by the arbitration tribunal or court of competent
jurisdiction.


  5.4   Where the losing Party fails to comply with such order and award, the
prevailing Party shall be free to apply to a court of competent jurisdiction for
an order of enforcement or such other orders or relief as may be properly
granted by the court.


  5.5   Nothing contained herein will limit or prohibit the rights of either
Party to apply to a court of competent jurisdiction for interim protection such
as, by way of example, an interim injunction or order enforcing its rights
hereunder in a court of competent jurisdiction, prior or subsequent to the
arbitration.


9

--------------------------------------------------------------------------------

  5.6   No condoning, excusing or overlooking by a Party of any default, breach
or non-observance by the other at any time or times in respect of any covenants,
provisions, or conditions of this Agreement shall operate as a waiver of such
Party’s rights under this Agreement in respect of any continuing or subsequent
default, breach or non-observance, so as to defeat in any way the rights of such
Party in respect of any such continuing or subsequent default or breach and no
waiver shall be inferred from or implied by anything done or omitted by such
Party in the absence of an express waiver in writing.


  5.7   No amendment or other modification of this Agreement will be binding
unless executed in writing by the Parties hereto. The Parties shall cooperate in
order to comply with all legal and regulatory provisions required to maintain
and continue the trading status of the shares of InvestNet at NASD.


  5.8   This Agreement and everything contained herein will inure to the benefit
of and be binding upon the Parties and their permitted successors and assigns.


  5.9   This Agreement may be executed in counterparts and by facsimile
transmission, each such counterpart together shall constitute a single
instrument. Three (3) original copies of such counterparts executed by each
Party shall be forth with delivered to all other Parties by registered express
mail.


  5.10   For all purposes, this Agreement shall be deemed to be signed and
executed at Vancouver, British Columbia, Canada.


  5.11   Schedules annexed hereto shall form an integral part of this Agreement.


  5.12   This Agreement shall enter into force as of the date first above
written.


    IN WITNESS WHEREOF the Parties have duly executed this agreement.


THE COMMON SEAL of InvestNet Inc., was hereto affixed in   )   the presence of: 
) 

--------------------------------------------------------------------------------

/s/ Ruairidh Campbell  )  Authorised Signatory  ) 

--------------------------------------------------------------------------------

/s/ Maurice Tsakok  )  Authorised Signatory  ) 

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

THE COMMON SEAL of   )   Agrade Limited were hereto  )  affixed in the presence
of: 

/s/ Ho Chun Lung Terence

THE COMMON SEAL of   )   Advance Tech Asset Management Limited  )  was hereto
affixed in the presence of: 

/s/ Ho Chun Lung Terence

THE COMMON SEAL of Advance Tech (Asia)) Limited

was hereto affixed in the presence of:   )  

--------------------------------------------------------------------------------

/s/ Ho Chun Lung Terence  ) 

11

--------------------------------------------------------------------------------

Schedule I

Advance Tech Shareholders

Name   Number of Shares   % Agrade Limited   500   80 .39 Advance Tech Asset
Management Limited  76   12 .22 Bentworth Limited  7   1 .13 Starlight e-Tech
(Holdings) Limited  11   1 .77 Huang Chiung Hui  7   1 .13 Lin Hsueh Chu  2   0
.32 Tsai Hui Ying  1   0 .16 Chou Li Tao  1   0 .16 Koo Pui Man  3   0 .48 Ho
Chung Han Kent  4   0 .64 Tsai Tien Yuan  4   0 .64 Chang Tien Chen  4   0 .64
Chen Hsin Yang Michael  2   0 .32

12

--------------------------------------------------------------------------------

Schedule II

Financial Statements of InvestNet

13

--------------------------------------------------------------------------------

Schedule III

Financial Statements of Advance Tech

COMBINED INCOME STATEMENT



                                                    Period from 1st          Year ended
                                                     March, 2000 to         31st March,      Year ended 31st
                                                   31st March, 2001                2002          March, 2003
                                                        HK$                    HK$                 HK$

Turnover                                                  2,647,710          11,344,662           15,459,420
Cost of sales                                           (1,477,658)         (1,825,025)          (1,189,543)
                                                 -------------------    ----------------    -----------------

Gross profit                                              1,170,052           9,519,637           14,269,877
Other revenue                                                12,917                 229                  340
Selling and distribution costs                            (651,876)           (384,820)          (2,992,157)
Administrative expenses                                 (2,088,777)         (1,867,653)          (3,147,847)
Other operating expenses                                  (791,213)           (285,819)            (342,344)
                                                 -------------------    ----------------    -----------------

(Loss)/profit from operating
 activities                                             (2,348,897)           6,981,574            7,787,869
Finance costs                                              (15,469)            (16,991)             (23,684)
                                                 -------------------    ----------------    -----------------

(Loss)/profit before taxation                           (2,364,366)           6,964,583            7,764,185
Taxation                                                  -                   (755,000)          (1,290,000)
                                                 -------------------    ----------------    -----------------

(Loss)/profit attributable to shareholders              (2,364,366)           6,209,583            6,474,185
                                                 ===================    ================    =================

Dividend                                                 -                     -                   -
                                                 -------------------    ----------------    -----------------



14

--------------------------------------------------------------------------------


COMBINED BALANCE SHEET

                                                           At 31st March,
                                                  2001               2002                2003
                                                   HK$                HK$                 HK$
Assets

Non-current assets
Fixed assets                                   409,566            425,855           6,769,200

Current assets

Trade and other receivables                    643,140          9,612,000           8,872,000
Prepayment and deposits                         16,000              2,500           1,142,852
Bank balances                                   27,450              1,880             584,323
                                       ----------------    ---------------    ----------------
                                               686,590          9,616,380          10,599,175
Less: Current liabilities
Trade and other payables                       493,590            856,000              87,358
Amount due to a director                     1,866,152          3,275,238              42,386
Amount due to a shareholder                   -                  -                    659,740
Obligations under finance leases               100,000            117,537              95,664
Provision for taxation                        -                   755,000             847,726
                                       ----------------    ---------------    ----------------
                                             2,459,742          5,003,775           1,732,874

Net current (liabilities)/assets           (1,773,152)          4,612,605           8,866,301
                                       ----------------    ---------------    ----------------
Total assets less current liabilities      (1,363,586)          5,038,460          15,635,501

Non-current liabilities
Obligations under finance leases              -                   192,463              95,333
Deferred taxation                             -                  -                  1,040,000
                                       ----------------    ---------------    ----------------
NET (LIABILITIES)/ASSETS                   (1,363,586)          4,845,997          14,500,168

CAPITAL AND RESERVES
Share capital                                      866                866                 952
Reserves                                   (1,364,452)          4,845,131          14,499,216
                                       ----------------    ---------------    ----------------
(CAPITAL DEFICIENCY) / SHAREHOLDERS'       (1,363,586)          4,845,997          14,500,168
FUNDS
                                       ================    ===============    ================




15